Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 13-14 recite an image processing program comprising a set of instructions. Computer programs, per se, are not in one of the statutory categories of invention because a computer program is merely a set of instructions capable of being executed by a computer - the computer program itself is not a process. MPEP § 2106.
A computer program, at best, is a functional descriptive material per se. Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." Both types of "descriptive material" are non-statutory when claimed as descriptive 
The rejection of claims 13-14 above may be overcome by amending the claim to, for example, add the phrase "stored on a non-transitory medium" after "program" in claims 13-14.
Claim Rejections - 35 USC § 112
2.		Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 2 recites the limitation "the same luggage" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the same luggage" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
3.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sowerby et al. Pub.No: US 2009/0080596 A1.
Regarding claim 11, Sowerby provides  for acquiring two types of X-ray transmission amount data of objects ( see [0054], see “ allowing 
generating a color image based on the X-ray transmission amount data thus acquired ( see [0026], see “ Appropriate combinations of the high and low energy X-ray or gamma-ray beams and of the high energy X-ray and neutron beams can be used to estimate the material composition. This information may be used to select the colour or hue of the pixel. The operator of the scanner may be provided with controls to enable them to manipulate the brightness, contrast and colour of the image display to facilitate the identification of suspect items and materials”);
specifying the objects using the color image ( see [0026], see “The operator of the scanner may be provided with controls to enable them to 
generating a color image from the synthesis data ( Fig.1 see image 32, see [0054], see “ The image is displayed on a computer display device 32”).
Regarding claim 12, Sowerby provides for wherein one of the objects is a luggage, another one of the objects is an article included in the luggage, and wherein a color image is generated by synthesizing the luggage and the article ( see “[0062] FIGS. 5(a) and 5(b) show simulated images of a suitcase 50 containing both benign materials and concealed explosives. The suitcase 50 measures 80.times.60.times.20 cm and contains bottles of water 52 and alcohol 54, a jar of jam 56”).
Regarding claim 14, see the rejection of claim 11. It recites similar limitations as claim 14. Except for a program ( see [0025], see “ The computer or similar system may operate to read out the X-ray or gamma-.
Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,4-5,9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sowerby et al. Pub.No: US 2009/0080596 A1 in view of ISHII et al. Pub.No: US 2017/0061664 A1.
Regarding claim 1, Sowerby provides for an acquisition unit that acquires a plurality of pieces of X-ray transmission amount data using a plurality of sensors ( Fig.1 see detector 18, see [0048], see “ FIG. 1 illustrates radiographic equipment 10 for forming an image of an object in the form of a suitcase (not shown). The equipment 10 includes a pair of shielding blocks 12 and 14. Shielding block 12 contains an X-ray tube source 16 capable of generating dual energy X-rays and a dual-energy X-ray detector 18”);
an image generation unit that determines a material of an image in pixel unit based on a difference between the plurality of pieces of X-ray transmission amount data thus acquired ( see [0026], see “Appropriate combinations of the high and low energy X-ray or gamma-ray beams and of the high energy X-ray and neutron beams can be used to estimate the material composition.  and generates a color image according to a material of an object”); a recognition unit that recognizes articles in pixel unit based on the color image thus generated ( see [0026], see “ The operator of the scanner may be provided with controls to enable them to manipulate the brightness, contrast and colour of the image 
Regarding claim 4, Sowerby does not provide for, wherein the color image generated by the synthesis unit is used as learning data. However in the same field of endeavor ISHII teaches the above missing limitation of Sowerby ( see [0025] of ISHII, see” calculating a first conversion parameter for converting the  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of ISHII with the system and method of Sowerby, in order for recognition of an image via a method for generating an image and an image generation system that generate training images used for machine learning.
Regarding claim 5, see the rejection of claim 1. It recites similar limitations as claim 5. Hence it is similarly analyzed and rejected.
Regarding claim 9, see the rejection of claim 4. It recites similar limitations as claim 4. Hence it is similarly analyzed and rejected.
Regarding claim 13, see the rejection of claim 1. It recites similar limitations as claim 13.  Except for a program ( see [0008] of Ishii. Hence it is similarly analyzed and rejected.
Objected Claims
s 2-3,6-8 and 10 are ] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection 
The following is an examiner’s statement of reasons for allowance: the prior arts of Sowerby et al. Pub.No: US 2009/0080596 A1 in view of ISHII et al. Pub.No: US 20170061664 A1, either alone or combined failed to teach or suggest for features/limitations of claims 2-3,6-8 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI BAYAT/           Primary Examiner, Art Unit 2664